Citation Nr: 0724254	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  00-22 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, claimed 
as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from November 10, 
1999 to November 24, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim of entitlement to 
service connection for schizophrenia, claimed as depression.  
This appeal was remanded for further development in September 
2003 and November 2004, and now returns again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's claim has been previously 
remanded to obtain a medical opinion concerning whether the 
veteran's preexisting psychiatric disability was permanently 
aggravated, beyond its normal progression, in the veteran's 
14 days of active duty.  A March 2004 VA examination report 
indicated that it was at least as likely as not that his 
psychiatric illness was aggravated during his military 
experience.  

An addendum opinion from this physician was received in 
August 2006.  It was stated that "It is at least as likely 
as not that his psychiatric illness was aggravated during his 
military experience.  In other words, the stressors of basic 
training perhaps aggravated some of his symptoms that caused 
him not to be able to complete basic training.  He probably 
was not a good candidate for the military service in the 
first place."  While the examiner indicated that the 
veteran's basic training perhaps aggravated his symptoms 
causing him to not finish basic training, the examiner does 
not indicate whether the veteran incurred a permanent 
worsening based on his two weeks of service, or whether the 
veteran's condition stabilized and/or returned to baseline 
once his medications were resumed, which opinions were 
requested in the prior remand.

There is an opinion of record from a VA psychologist, dated 
August 2006, which indicates that she has reviewed the 
veteran's record and found that the veteran's condition 
returned to baseline levels once his medications were 
resumed, and that the veteran's schizoaffective disorder was 
less likely as not caused by, a result of, or aggravated by 
the veteran's military service, which does answer the 
questions posed in the prior remand.  However, the prior 
remand required this opinion from the original examiner, or 
required that the veteran be given a completely new 
examination, which the psychologist did not undertake.  If a 
prior remand order is not specifically followed, a remand is 
required under Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The veteran must be scheduled for an 
additional VA psychiatric examination to 
assess the etiology of his psychiatric 
disability.  The veteran's claims file 
should be reviewed, and the examiner 
should indicate such review in his 
examination report.  All relevant testing 
should be undertaken.  The examiner is 
requested to review all evidence of 
record, paying particular attention to the 
in-service clinical records, and to 
provide an opinion, and rationale for that 
opinion, as to whether it is at least as 
likely as not that the veteran's 
psychiatric illness was incurred or 
aggravated by his military experience.  

In doing so, the examiner is requested to 
compare the veteran's condition at 
entrance to service versus his condition 
at discharge.  Specifically, the examiner 
must state whether there was a permanent 
increase or chronic worsening in the 
veteran's level of disability based on his 
service (an approximately two week period, 
which included two to three days in basic 
training and subsequent in-service 
hospitalization), and whether the 
veteran's condition stabilized and/or 
returned to baseline once his medications 
were resumed.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  The examiner should 
comment on the opinions from a March 2004 
VA examination report, an August 2006 
examination addendum report, and a 
December 2006 opinion report, in stating 
his opinion.

2. Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for schizophrenia, 
claimed as depression.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



